--------------------------------------------------------------------------------

Exhibit 10.1
 
 

SALES FINANCE AGREEMENT (barclays corporate logo) [t70714001_v1.jpg]  RECOURSE
CONFIDENTIAL INVOICE DISCOUNTING FACILITY (UK DEBTS)  

 
This Agreement is made between Barclays Bank PLC (“Barclays”) and:
 
Customer
 
Premex Services Limited
Registered number
 
03281191
Trading style(s)
 
Not Applicable
Principal place of business
 
Premex House, Futura Park, Middlebrook, Bolton BL6 6SX
Nature of business
 
Medico Legal Services to Legal and Insurance Professions

 
Date of this Agreement
 
12/05/2011

 
This Agreement sets out the terms on which Barclays will provide to the Customer
a Recourse Confidential Invoice Discounting Facility.
 
Principal Commercial Terms
 
Early Payment Ceiling
£26,500,000
 
Early Payment Percentage
80% of Approved Debts
 
Permitted Countries
UK
 
Permitted Currencies (in addition to Sterling)
 
None
Prime Debtor Restriction
20% of the aggregate of all Outstanding Approved Debts under and as defined in
each Group Agreement. The definition of Prime Debtor Restriction in Standard
Term 28 shall be construed accordingly
 
Minimum Period
 
36 months
Minimum Notice Period
 
3 months
Recourse Period
 
720 days from the end of month in which the invoice is issued
Discount Margin (over Base Rate)
 
2.40%
Minimum Service Charge
 
£16,000 per year plus VAT
Administration Fee
 
£120,000 plus VAT
Legal Documentation Fees
 
£0 plus VAT

 
Customer’s Payment Terms
 
Payment Terms
Up to 720 days from the date of invoice or the date of claim settlement,
whichever is sooner
 
Maximum Terms of Payment
720 days from the date of invoice
 

 
 

Amended BSF LEGAL – 005 clarkL  1 of 27

--------------------------------------------------------------------------------

 
 
Specified Account(s)
 
Barclays Bank PLC
 
 
Sort code
 
 
Account number(s)
 
 

 
Security
 
Security for the Customer’s Obligations
Any debenture, charge, guarantee or other Security created by the Customer in
favour of Barclays shall be Security for the Customer’s Obligations under this
Agreement.
 
 
A composite Fixed & Floating Charge and Cross Guarantee executed by each of
Examworks UK Limited (Company Registration Number 07361157), Premex Group
Limited (Company Registration Number 4906284), Premex Services (Liverpool)
Limited (Company Registration Number 5679040), Premex Services Limited (Company
Registration Number 3281191), Howarth Medical Reporting Service Limited (Company
Registration Number 04270157), Premex Document Management Limited (Company
Registration Number: 03692742), Premex Properties Limited (Company Registration
Number 04555160), 3D Risk Solutions Limited (Company Registration Number
04961298), Premex Limited (Company Registration Number 05232157), Premex Insight
Limited (Company Registration Number 05232455), Premex Rehabilitation Limited
(Company Registration Number 05393171), Micrah Rehabilitation Limited (Company
Registration Number 06108966), 3D Solutions Limited (Company Registration Number
06372785) and Micrah Services Limited (Company Registration Number 06845967)
(the “Cross Guarantee”).
 

 
Conditions Precedent
 
The following conditions must be completed to Barclays’ satisfaction before the
Commencement Date:
 
1.
The Customer will deliver to Barclays:

 
 
1.1
This Agreement executed by the Customer.

 
 
1.2
The Security for the Customer’s Obligations executed by all relevant parties.

 
 
1.3
All information and documents completed and signed where appropriate, specified
in Barclays’ pre-commencement pack.

 
 
1.4
All information and documents in relation to the Customer’s accounting,
financial and business records requested by Barclays.

 
 
1.5
The latest management accounts for Premex Group Limited, Premex Services Limited
and Premex Services (Liverpool) Limited which shall in each case comprise profit
& loss, balance sheet and cashflow information and which must not be more than
45 days old.

 
 
1.6
A satisfactory reference from Lloyds TSB Commercial Finance Limited together
with the relevant forms required to complete the transfer of the facility from
that party to Barclays pursuant to the current ABFA transfer guidelines.

 
 
1.7
Barclays sight and satisfaction of (i) the fully executed and completed sale and
purchase agreement relating to the acquisition by ExamWorks UK Limited of the
entire issued share capital of Premex Group Limited (the “Acquisition”) and (ii)
all other documents and evidence requested by Barclays in connection with the
Acquisition, including but not limited to a full funds flow statement together
with details of sources of funds for all consideration payable.

 
 
1.8
A balance sheet in form and substance satisfactory to Barclays which evidences
and confirms that Tangible Net Worth immediately following completion of the
Acquisition exceeds £500,000.

 
 

Amended BSF LEGAL – 005 clarkL  2 of 27

--------------------------------------------------------------------------------

 
 
 
1.9
A letter from Bank of America in form and substance satisfactory to Barclays
confirming that:

 
(i) Bank of America, N.A. has consented to the Acquisition; and
 
(ii) no breach, termination event or event of default (in each case however
described) has occurred under the credit agreement dated 11 October 2010 and
made between among others Bank of America, N.A. (as Administrative Agent, Swing
Line Lender and L/C Issuer) and ExamWorks  Group, Inc. (as Borrower) (the “BoA
Agreement”) nor will occur under the BOA Agreement as a result of the
Acquisition.
 
 
1.10
Confirmation and evidence in form and substance satisfactory to Barclays, of
compliance with all covenants under the RCF Agreement by all members of the
ExamWorks Inc. Group who are party to the RCF Agreement.

 
 
1.11
Cash flow forecasts for Premex Group Limited (Company Registration Number
04906284), Premex Services (Liverpool) Limited (Company Registration Number
05679040) and Premex Services Limited (Company Registration Number 03281191) for
the period from May 2011 until 31 December 2013 and based on an Early Payment
Percentage of 65%, 75% and 80% and taking into account all potential Reserves
under the Agreement, each in form and substance satisfactory to Barclays.

 
 
1.12
Evidence in form and substance satisfactory to Barclays that no event of default
or termination event (in each case howsoever described) has occurred under any
agreement of any nature relating to (i) funding, (ii) indebtedness, (iii) credit
or (iv) financial accommodation, of any nature, provided to all or any part of
the ExamWorks Inc. Group.

 
 
1.13
Barclays sight and satisfaction with the 2011 Medical Reporting Organisation
Agreement dated 2 April 2011 signed on behalf of (i) the Medical Reporting
Organisations by Howard Colman and (ii) the Compensators by Joanna Folan (“MRO
Agreement”) and evidence in form and substance satisfactory to Barclays that
there have been no amendments to the MRO Agreement.

 
 
1.14
Evidence and confirmation in form and substance satisfactory to Barclays that
all debentures granted by the ExamWorks Inc. Group in favour of The Governor and
the Company of the Bank of Scotland have been released in full and that all
facilities relating to such security have been repaid in full and terminated.

 
 
1.15
A certified up to date group structure chart for the ExamWorks Inc. Group as at
completion of the Acquisition  in form and substance satisfactory to Barclays.

 
 
1.16
All other documents, assurances, information and opinions as Barclays may
require.

 
   2.
Payment of the Administration Fee and Legal Documentation Fees.

 
   3.
A satisfactory verification and/or survey of the Customer’s sales ledger by
Barclays.

 
Special Conditions
 
The following conditions will apply for the duration of this Agreement and
without prejudice to Barclays general rights under the Agreement:
 
   1.
The Customer is appointed as Barclays’ agent to collect Debts.

 
   2.
The Customer shall provide management accounts in respect of Premex Group
Limited, Premex Services (Liverpool) Limited and Premex Services Limited which
shall include profit & loss, balance sheet and cash flow information to Barclays
on a monthly basis on or before the 28th day of the month following the period
to which they relate.

 
   3.
The facility has been approved by Barclays on the assumption that the Customer
will have Notified Debts of £35,000,000 in each financial year. If the value of
Notified Debts is less than this figure, Barclays may review the pricing terms
on which it will continue the facility.

 
   4.
Debts due (i) by Debtors in respect of Debts raised in any trading name other
than Premex Services Limited and Premex Rehabilitiation, (ii) by Debtors who are
Associates, (iii) by Debtors who are partnerships (with the exception of
solicitor partnerships) and (iv) which are bad or uncollectable Debts shall be
Non-notifiable Debts.

 
   5.
In addition to the Month End Reconciliation information to be provided pursuant
to Condition 9.4 of Barclays’ Standard Terms, the Customer will deliver to
Barclays details of all contra balances where a Debtor is also a creditor,
details of all Contingent Debts (as defined below), the value of accruals
regarding possible Medical Reporting Organisation scheme discounts, value of
accrued ‘unallocated receipts’, value of accrued commissions on purchases
relating to solicitors which are also on a Debtor’s ledger, value of any
pre-invoicing/pre-payments (regarding treatments pre-booked/paid) and the value
of those Debts where more than 50% of the total Debt Outstanding is beyond
Recourse and value of Debts (i) within Recourse which are deemed bad or
uncollectable and (ii) in respect of which legal proceedings have been commenced
by the Customer.

 
   6.
If the aggregate value of the average of aggregate Dilutions under and as
defined in each of the Group Agreements in any consecutive 3 month period
exceeds 4% of the value of all aggregate discounted turnover of the Group,
Barclays may reduce the Early Payment Percentage by 1% for every 1% breach of
this Special Condition.

 
 

Amended BSF LEGAL – 005 clarkL 3 of 27

--------------------------------------------------------------------------------

 
 
   7.
If the value of Notified Debts that are Outstanding after expiry of the Recourse
Period exceeds 5.50% of the value of all Outstanding Notified Debts, Barclays
may reduce the Early Payment Percentage by 1% for every 1% breach of this
Special Condition.

 
   8.
The profit for the Premex Group before Taxation shall not be more than 20%
adverse to that shown in its budget. This covenant shall be tested monthly on a
3 month rolling basis by reference to the Premex Group’s management accounts
against the Premex Group’s month by month forecasts for each corresponding
period. The Customer shall deliver such month by month forecasts for each
financial year of the Premex Group by no later than one month prior to the
commencement of each such financial year.

 
   9.
If the Premex Group incurs a cumulative aggregate trading loss in any
three-month period, Barclays may in its sole discretion review the terms on
which it continues to make the Facility available

 
   10.
From the Commencement Date, Barclays may implement funding Reserves in respect
of accrued commissions (referral fees) relating to solicitors which are also on
a Debtor’s ledger and discounts, individual Debtor balances of which more than
50% of corresponding Outstanding Debts are aged over 720 days old, unreconciled
receipts, prepaid amounts relating to treatments, Debtors subject to legal
proceedings by the Customer, bad or uncollectible Debts within Recourse, cash
held within suspense accounts, VAT accrual, contra balances where a Debtor is
also a creditor, inter-company debt or intra-group debt, Contingent Debts where
they exceed those specified under this Agreement and Medical Reporting
Organisation discount accruals. The Customer shall deliver to Barclays a report
with the information provided pursuant to Condition 9.4 of Barclays’ Standard
Terms detailing all transactions of the type described above to enable Barclays
to adjust the Reserve held.

 
   11.
The aggregate value of Outstanding Approved Debts (under and as defined in the
Group Agreements) which are also Contingent Debts must not exceed 20% of the
aggregate value of Outstanding Approved Debts (under and as defined in the Group
Agreements). In this Agreement, “Contingent Debts” means all Outstanding
Approved Debts which are payable only once the corresponding case or claim to
which they relate is settled.

 
   12.
In this Agreement:

 
“Group” means Premex Services Limited and Premex Services (Liverpool) Limited.
 
“Group Agreements” means the Sales Finance Agreements between Barclays and any
member of the Group from time to time in force and “Group Agreement” means any
of them.
 
“ExamWorks Inc. Group” means ExamWorks Group Inc., ExamWorks  UK Limited,
Premex  Group Limited and all of their respective Subsidaries.
 
“Subsidary” of a company or corporation means any company or corporation:
 
(a) which is controlled, directly or indirectly, by the first mentioned company
or corporation; or
 
(b) more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or
 
(c) which is a subsidary of another subsidary of the first mentioned company or
corporation, and for these purposes, a company or corporation shall be treated
as being controlled by another if that company or corporation is able to direct
its affairs and/or to control the composition of its board of directors or the
equivalent body, and
 
“the Premex group” means Premex Group Limited (Company Registration Number
4906284) Premex Services (Liverpool) Limited (Company Registration Number
5679040), Premex Services Limited (Company Registration Number 3281191), Howarth
Medical Reporting Service Limited (Company Registration Number 04270157), Premex
Document Management Limited (Company Registration Number 03692742), Premex
Properties Limited (Company Registration Number 04555160), 3D Risk Solutions
Limited (Company Registration Number 04961298), Premex Limited (Company
Registration Number 05232157), Premex Insight Lighting Limited (Company
Registration Number 05232455), Premex Rehabilitation Limited (Company
Registration Number 05393171), Micrah Rehabilitation Limited (Company
Registration Number 06108966), 3D Solutions Limited (Company Registration Number
06372785) and Micrah Services Limited (Company Registration Number 06845967).
 
“Subsidiaries” shall be construed accordingly.
 
“Tangible Net Worth” means the aggregate of the amount paid up or credited as
paid up on the issued share capital of each member of the Premex Group and the
amount standing to the credit of the capital and revenue reserves (including
share premium account, capital redemption reserve and profit & loss account) of
each member of the Premex Group, but after deducting:
 
(a) (to the extent included) goodwill (including goodwill arising on
consolidation) or their intangible assets of each member of the Premex Group;
 
 

Amended BSF LEGAL – 005 clarkL 4 of 27

--------------------------------------------------------------------------------

 
 
(b) (to the extent included) any reserve created by any upward revaluations of
fixed assets made after the date of its most recent audited accounts of each
member of the Premex Group as at the date of the Agreement and a copy of which
has been delivered to Barclays;
 
(c) (to the extent included) amounts attributable to minority interests and
deferred Taxation;
 
(d) any debit balance on profit and loss account of each member of the Preemx
Group (but so that no amount shall be included or excluded more than once); and
 
(e) the aggregate amount of all loans and other financial indebtedness (however
arising) due or outstanding from (i) any company, corporation or similar entity
outside the Premex Group to (ii)  the Premex Group or any member of the Premex
Group.
 
“Taxation” means any tax, levy, impost, duty or other charge witholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
   13.
Barclays may in its sole discretion add further financial covenants to this
Agreement in such form as Barclays may determine. Barclays shall notify the
Customer of the same.

 
   14.
In calculating the Availability under this Agreement, the sum calculated under
limb (ii) of the definition of Availability in Standard Term 28 of Barclays’
Standard Terms shall in addition be reduced by £750,000, and Availability shall
be construed accordingly.

 
   15.
Debtor Days shall not exceed 280 days.

 
“Debtor Days” means the result of calculating the following as at the end of
each calendar month:

   
A
 × C
B



 
where:
 
A means the average of the end of the month sales ledger balances for the most
recent three consecutive months for the Customer in respect of all Debtors
domiciled in a Permitted Country (on an aggregated basis);
 
B means the aggregate of cleared collections received by Barclays from all
Debtors domiciled in a Permitted Country (on an aggregated basis) for the
three-month period used to calculate A; and
 
C means the number of days in the three-month period used to calculate A.
 
Barclays shall be entitled to reduce the Early Payment Percentage by 1% for each
day by which Debtor Days exceeds 280 days.
 
   16.
At all times:

 
(i)  at least 40% of Outstanding Debts (under and as defined in the Group
Agreements) by aggregate value must have been Outstanding for no more than 6
months from the date of their respective invoices; and
 
(ii) at least 65% of Outstanding Debts (under and as defined in the Group
Agreements) by aggregate value must have been Outstanding for no more than 12
months from the date of their respective invoices.
 
Barclays may reduce the Early Payment Percentage by 1% for each 1% breach of
this Special Condition.
 
   17.
If in relation to any Debtor (under and as defined in the Group Agreements), the
total value of Notified Debts (under and as defined in the Group Agreements)
that are Outstanding after expiry of the Recourse Period exceeds 50% of the
aggregate value of all Outstanding Notified Debts (under and as defined in the
Group Agreements) due from that Debtor, Barclays may implement a Reserve in
respect of all Outstanding Debts (under and as defined in the Group Agreements)
due from that Debtor.

 
   18.
The Customer shall not without Barclays’ prior written consent:

 
(i) make any dividend payment;
 
(ii) With the exception of payments to the Premex Group, make any payment or
repayment in relation to any intra-group or inter-company loans;
 
(iii) make any payment in respect of management fees; or
 
 

Amended BSF LEGAL – 005 clarkL 5 of 27

--------------------------------------------------------------------------------

 
 
In addition, the Customer shall not (and shall procure that no member of the
ExamWorks Inc. Group will) without Barclays’ prior written consent
 
(i) make any, or agree to any, amendment to the RCF Agreement; or
 
(ii) agree to, or effect, any change in the ownership or control of all or any
part of the ExamWorks Inc. Group.
 
   19.
The Customer shall not use any Early Payment under this Agreement in connection
with the funding of any acquisition (whether directly or indirectly, including
by way of intra-group or inter-company loan) without the prior written consent
of Barclays.

 
   20.
The Customer shall deliver (and procure the delivery of) to Barclays in form and
substance satisfactory to Barclays, evidence and confirmation of compliance with
all covenants under the RCF Agreement by all members of the ExamWorks Inc. Group
who are party to the RCF Agreement, in respect of each of their respective
financial quarters by no later than 28 days after the end of each of the
Customer’s  financial quarters. In addition, the Customer shall inform (and
shall procure that each member of the ExamWorks Inc. Group who are party to the
RCF Agreement informs) Barclays immediately in the event that any breach,
default, event of default or termination event (in each case howsoever
described) occurs under the RCF Agreement.

 
The Customer shall not enter into (and shall procure that no member of the
ExamWorks Inc. Group enters into) any agreements in respect of funding, (ii)
indebtedness, (iii) credit and/or (iv) financial accommodation (other than the
Group Agreements and the RCF Agreements) which is reasonably likely to adversely
affect:
 
(i) the ability of any member of the Group to perform its obligations under a
Group Agreement (or the ability of any member of the ExamWorks Inc. Group to
perform its obligations under any agreement required as a condition of Barclays
entering into or continuing the Group Agreements); or
 
(ii) the business, or financial condition, of the ExamWorks Inc. Group or the
Premex Group, in each case taken as a whole,
 
without Barclays’ prior written consent.
 
   21.
The Early Payment Ceiling shall apply across all Group Agreements as a maximum
aggregate ceiling.

 
   22.
The Early Termination Fees payable pursuant to Standard Term 8.12 of Barclays’
Standard Terms (as incorporated into the Agreement) shall be:

 
(i) If the Agreement is terminated on or prior to the first anniversary of the
Commencement Date, an amount equal to 1.5% of the Early Payment Ceiling at that
time;
 
(ii) If the Agreement is terminated after the first anniversary of the
Commencement Date but prior to the second anniversary of the Commencement Date,
an amount equal to 1.0% of the Early Payment Ceiling at that time; and
 
(iii) If the Agreement is terminated on or after the second anniversary of the
Commencement Date but prior to the third anniversary of the Commencement Date,
an amount equal to 0.5% of the Early Payment Ceiling at that time.
 
The definition of Early Termination Fees in Barclays’ Standard Terms shall be
construed accordingly.
 
   23.
In the event that the average debit balance on the Payment Accounts (under and
as defined in the Group Agreements) during any calendar month is less than 50%
of the Early Payment Ceiling in force at that time, Premex Services Limited and
Premex Services (Liverpool) Limited shall pay a non-utilisation fee being the
result of the following formula:

 
0.75% x (A - B)
 
where:
 
A is the Early Payment Ceiling; and
 
B is the average debit balance on the Payment Accounts (under and as defined in
the Group Agreements) during that calendar month.
 
Premex Services Limited and Premex Services (Liverpool) Limited (or either of
them) shall, immediately following its calculation, pay to Barclays such
non-utilisation fee, such payment being effected by Barclays debiting the sum so
calculated to the appropriate Payment Account.
 
   24.
The Customer shall not, without Barclays’ prior written consent, agree to any
material amendments to any agreement between the Customer and any firm of
solicitors (or other firm which provides legal services) under which the
Customer has agreed or may agree to the waiver of fees. The Customer is however
entitled to make amendments to the percentage of annual turnover allowed to be
written off within any agreement between the Customer and any firm of solicitors
(or other firm which provides legal services) under which the Customer has
agreed or may agree to the waiver of fees as long as such percentage remains
under 10% of the annual turnover between the parties.

 
 

Amended BSF LEGAL – 005 clarkL 6 of 27

--------------------------------------------------------------------------------

 
 
The Customer shall by no later than the date falling one month after (i) any
material amendment is made to the MRO Agreement and (ii) any agreement
replacing, renewing or substituting the MRO Agreement (or any subsequent
replacement, renewal or substitute agreement) coming into force, notify and
provide documentary evidence to Barclays (in form and substance satisfactory to
Barclays) of any such amendment or replacement, renewal or substitute agreement.
 
   25.
In addition to the Termination Events listed in Standard Term 22.2, if any event
of default or termination event (in each case howsoever described) occurs under
any agreement of any nature relating to (i) funding, (ii) indebtedness, (iii)
credit or (iv) financial accommodation, of any nature, provided to all or any
part of the ExamWorks Inc. Group, that will also constitute a Termination Event
under and for the purposes of this Agreement.

 
   26.
The Customer shall by no later than the date falling one month after the
Commencement Date deliver evidence to Barclays in form and substance
satisfactory to Barclays that all consents required in connection with the
Acquisition under change of control clauses in all of the Group’s debtor
contracts have been granted.

 
   27.
The Customer shall procure that  UK Independent Medical Services Limited
(Company Registration Number (04530717) accedes to the Cross Guarantee (such
accession documentation to be in form and substance satisfactory to Barclays) by
no later than the date falling one month after the Commencement Date.

 
   28.
The Early Payment Percentage stated in the Principal Commercial Terms of this
Agreement shall be reduced to 75% on the date falling 365 days after the
Commencement Date, save that in the event that Barclays receives an executed
corporate guarantee from Exam Works Inc. for the principal sum of £26,500,000 in
form and substance satisfactory to Barclays, the Early Payment Percentage stated
in the Principal Commercial Terms of this Agreement shall remain at, or as the
case may be, revert back to, 80%, subject to Barclays being satisfied with all
operational and financial aspects of the Facility under this Agreement.

 
   29.
The Customer shall file (and procure the filing of) memoranda of satisfaction in
respect of all Security granted by the ExamWorks Inc. Group in favour of (i)
Lloyds TSB Commercial Finance Limited and (ii) The Governor and Company of the
Bank of Scotland, within 10 days of the Commencement Date.

 
 

Amended BSF LEGAL – 005 clarkL 7 of 27

--------------------------------------------------------------------------------

 
 
Power of attorney
 
By way of security for the performance of the Customer’s obligations to
Barclays, the Customer hereby appoints Barclays and any of its managers or other
officers to act as the attorney of the Customer in the Customer’s name to (i)
execute all deeds and documents; (ii) endorse and negotiate any Remittances;
(iii) conduct, defend or compromise any proceedings or claims; (iv) settle any
indebtedness owed by the Customer; (v) perfect Barclays’ title to any Debt; and
(vi) secure the performance of any of the Customer’s obligations to Barclays or
to any Debtor.  This appointment will continue until all Obligations due by the
Customer to Barclays have been paid and Barclays may appoint a substitute
attorney or delegate the performance of its powers.
 
Signed and delivered as a deed on the date of this Agreement by:

 
Barclays Bank PLC
         
acting by __Sean Hale________________________
its duly authorised attorney
in the presence of:
       
/s/ Sean Hale
         
Attorney
     
Witness’ signature:
 
/s/ Lydia Clark
     
Witness’ name:
 
Lydia Clark
     
Address:
 
Churchill Plaza, Churchill Way, Basingstoke,
Hampshire, RG21 7GP
     
Occupation:
 
Sales Support Co-Ordinator

 
The Customer
 
Premex Services Limited
   
acting by:
         
______Ian Hill____________________
 
/s/ Ian Hill
Print Name of Director
 
Signature of Director
                 
____William Clynes______________________
 
/s/ William Clynes
Print Name of Director/Secretary
 
Signature of Director/Secretary

 
 

Amended BSF LEGAL – 005 clarkL 8 of 27

--------------------------------------------------------------------------------

 


Power of attorney
 
By way of security for the performance of the Customer’s obligations to
Barclays, the Customer hereby appoints Barclays and any of its managers or other
officers to act as the attorney of the Customer in the Customer’s name to (i)
execute all deeds and documents; (ii) endorse and negotiate any Remittances;
(iii) conduct, defend or compromise any proceedings or claims; (iv) settle any
indebtedness owed by the Customer; (v) perfect Barclays’ title to any Debt; and
(vi) secure the performance of any of the Customer’s obligations to Barclays or
to any Debtor.  This appointment will continue until all Obligations due by the
Customer to Barclays have been paid and Barclays may appoint a substitute
attorney or delegate the performance of its powers.
 
Barclays’ Standard Terms (Version SF800 (2009)) and Pricing Schedule form part
of this Agreement.
 
BARCLAYS RECOMMENDS THAT THE CUSTOMER TAKES LEGAL ADVICE BEFORE SIGNING THIS
AGREEMENT
 
OR (in the case of companies with a Sole Director)
 
Premex Services Limited
   
acting by:
           
 
   
Print Name of Director
 
Signature of Director
     
in the presence of:
         
Witness Signature:
         
Witness Name:
         
Address:
         
Occupation:
   

 
 

Amended BSF LEGAL – 005 clarkL 9 of 27

--------------------------------------------------------------------------------

 
 
(BARCLAYS CORPORATE LOGO) [t70714001_v1.jpg]
 
Barclays’ Standard Terms (Version SF 800 (2009))
 
These Standard Terms and the Pricing Schedule form part of the Agreement made
between Barclays Bank PLC (Barclays) and
 
Customer
 
Premex Services Limited
Registered number (if applicable)
 
03281191
Date of Agreement
 
12/05/2011

 
Signed on behalf of Barclays by an authorised attorney:
 
Full name
Position
Signature
SEAN HALE
SF SQ SPECIALIST
/s/ Sean Hale

 
Signed on behalf of the Customer:
 
Full name
Position
Signature
 
IAN HILL
DIRECTOR
/s/ Ian Hill
 
WILLIAM CLYNES
DIRECTOR
/s/ William Clynes
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 



 
 
SF800 – Standard Terms (2009)
10

--------------------------------------------------------------------------------

 

1.
Period of this Agreement

 
This Agreement will begin on the Commencement Date and continue for the Minimum
Period.  Barclays and the Customer may terminate this Agreement after the expiry
of the Minimum Period by serving written notice of at least the Minimum Notice
Period.
 
2.
Ownership of Debts

 
 
2.1
This Agreement applies to all Debts due from Debtors domiciled in a Permitted
Country.

 
 
2.2
The Customer assigns with full title guarantee all Debts to which this Agreement
applies.

 
 
2.3
The ownership of all Commencement Debts and their Related Rights will transfer
to Barclays on the Commencement Date.

 
 
2.4
The ownership of each Debt created after the Commencement Date will transfer to
Barclays automatically on the Debt coming into existence.

 
 
2.5
If the Customer assigns Scottish Debts to Barclays, the Scottish Debts are
assigned with full title guarantee and an absolute warranty.

 
 
2.6
Barclays is not obliged to reassign any Debt to the Customer.

 
3.
Notification of Debts and credit notes

 
 
3.1
On the Commencement Date the Customer will Notify all Commencement Debts
(excluding for the avoidance of doubt, Non-notifiable Debts).

 
 
3.2
Within 7 days of the completion of a Contract of Sale, the Customer will Notify
each Debt to Barclays.

 
 
3.3
The Customer will Notify Debts to Barclays at least every 7 days or as agreed by
Barclays.

 
 
3.4
The Customer will not Notify Non-notifiable Debts to Barclays unless Barclays
tells the Customer.

 
 
3.5
All credit notes must be issued and sent to the Debtor immediately when due and
Notified to Barclays within 2 days of their issue.

 
 
3.6
Debts in different Permitted Currencies must be Notified separately.

 
4.
Purchase price of Debts

 
 
4.1
The purchase price of each Debt will be the amount paid to discharge the Debt
less the Discount and Service Charge.

 
 
4.2
The purchase price of a Covered Debt will be the amount for which Barclays has
accepted the Credit Risk if this is greater than the amount payable under
Standard Term 4.1.

 
 
4.3
Barclays may pay the purchase price of a Debt in a Permitted Currency other than
Sterling in either the currency of the Debt or in Sterling.  If paid in
Sterling:

 
 
4.3.1
on the date the Debt is credited to the Debtors Control Account, Barclays will
provisionally calculate the purchase price at its current spot-buying rate of
exchange;

 
 
4.3.2
on the date the purchase price is credited to the Payment Account, Barclays will
calculate the purchase price at its current spot-buying rate of exchange; and

 
 
4.3.3
the Customer will receive any gains and bear any losses resulting from
fluctuations in the exchange rate.

 
 
4.4
Early Payments will be made in Sterling or the Permitted Currency of the Debt
unless Barclays agrees to make payment in another Permitted Currency.

 
5.
Credit Lines (Applicable to Factoring Facilities only)

 
 
5.1
The Customer must apply for a Credit Line for each Debtor in the format and
providing the information specified by Barclays.

 
 
5.2
Barclays will tell the Customer of the establishment, variation or cancellation
of a Credit Line.  Barclays may establish, vary or cancel a Credit Line at any
time.

 
 
5.3
The establishment of a Credit Line does not represent the creditworthiness of a
Debtor and Credit Lines must be kept confidential.

 
 
5.4
A Credit Line will not be established for a Debtor domiciled in a Permitted
Country other than the UK until the Debtor has confirmed in writing that Export
Debts due from that Debtor will be paid to Barclays (or its appointed agents).

 
 
5.5
A Credit Line will be cancelled and any Approved Debt will become an Unapproved
Debt if:

 
 
5.5.1
the Customer has breached any warranty or undertaking relating to the Debt;

 
 
5.5.2
the Debt is disputed;

 
 
5.5.3
the Customer provides information about the Debt or Debtor which is incorrect or
untrue; or

 
 
5.5.4
the Credit Period will expire after the termination of this Agreement or
following a Termination Event.

 
 
SF800 – Standard Terms (2009)
11

--------------------------------------------------------------------------------

 
 
6.
Payments

 
 
6.1
If the Customer has a Factoring Facility, a Notified Debt within a Credit Line
will be an Approved Debt.

 
 
6.2
If the Customer has an Invoice Discounting Facility, all Notified Debts will be
Approved Debts unless Barclays designates any Debt as an Unapproved Debt.

 
 
6.3
Following a request by the Customer, subject to Availability Barclays will make
Early Payments on account of the purchase price of:

 
 
6.3.1
Approved Debts (all Invoice Discounting Facilities); or

 
 
6.3.2
Approved and Covered Debts (all Factoring Facilities).

 
 
6.4
If an Approved Debt becomes an Unapproved Debt, the Customer will immediately
repay the relevant Early Payment.

 
 
6.5
The Customer will repay Barclays immediately any amount paid to the Customer in
excess of Availability.

 
 
6.6
Barclays will not be obliged to make an Early Payment after a Termination Event
has occurred.

 
 
6.7
Barclays may apply Reserves at any time which will reduce Availability.

 
 
6.8
Barclays may vary the Early Payment Ceiling, the Early Payment Percentage, the
Prime Debtor Restriction and the Export Debt Restriction at any time.

 
7.
Accounts

 
 
7.1
Barclays will maintain a Debtors Control Account to record the Notified Value of
all Outstanding Notified Debts after deduction of all Dilutions.

 
 
7.2
Barclays will maintain a Payment Account to record all payments and charges and
to calculate Discount.

 
 
7.3
Early Payments, charges and all Obligations will be debited to the Payment
Account and Remittances will be credited to the Payment Account on the date of
receipt by Barclays of Value from the Debtor.

 
 
7.4
Interest will not be payable on any credit balance on the Payment Account.

 
 
7.5
Barclays will send statements of the Debtors Control Account and Payment Account
to the Customer each week.  These statements will be deemed correct except for
obvious errors and those of which the Customer informs Barclays within 10 days
of the relevant statement date.

 
 
7.6
A certificate signed by an authorised signatory of Barclays as to the balance on
the Debtors Control Account or Payment Account or the amount of the Obligations
will be conclusive and binding on the Customer except for obvious errors or on
any question of law.

 
 
7.7
Barclays may at any time combine all accounts of the Customer into a single
account and set off all Obligations against sums due to the Customer.  Any
Obligations in a foreign currency may be converted into Sterling at Barclays’
spot-buying rate of exchange at the time the set-off is applied.

 
 
7.8
All payments by the Customer to Barclays must be made without deduction or
set-off.  If the Customer is required by law to make a deduction, the Customer
will increase the payment to the amount required to discharge the Customer’s
Obligations as if the deduction had not been made.

 
8.
Charges

 
 
8.1
The Customer will pay all charges detailed in the Agreement and the additional
charges set out in the Pricing Schedule.

 
 
8.2
The Customer will pay the Service Charge either at the percentage rate stated in
the Principal Commercial Terms on receipt of each Notification or at the
periodic rate stated in the Principal Commercial Terms.

 
 
8.3
For the purpose of calculating the Service Charge payable in relation to a Debt
in a Permitted Currency other than Sterling, the Notified Value of the Debt will
be converted to Sterling at Barclays’ spot-buying rate on the date of receipt of
the Notification.

 
 
8.4
At the end of each relevant period, Barclays may debit the Payment Account with
the amount by which the Service Charges previously debited are less than the
Minimum Service Charge.

 
 
8.5
The Customer will not be entitled to any refund of Service Charges in the event
of any Dilutions or following the termination of this Agreement.

 
 
8.6
Any amount debited to the Payment Account will be treated as an Early Payment.
The Customer will pay Discount on each Early Payment from the date on which the
Customer requests an Early Payment (even if payment is not received on that
date) until the date of receipt of Value from the Debtor or, if appropriate the
date on which Barclays credits the purchase price of a Covered Debt to the
Payment Account.

 
 
8.7
Discount is calculated on the Payment Account balance at the end of each day at
the Discount Margin plus Barclays’ base rate from time to time.  The Discount
will be debited to the Payment Account on the last working day of each month.

 
 
SF800 – Standard Terms (2009)
12

--------------------------------------------------------------------------------

 
 
 
8.8
The Customer will pay all bank charges for operating the Specified Account,
making payments to the Customer by CHAPS or same day transfer, negotiating
Remittances and converting Remittances into Sterling as set out in the Pricing
Schedule.

 
 
8.9
Barclays may immediately increase each of the Service Charge and/or the Discount
Margin by up to 2% if:

 
 
8.9.1
the debit balance on the Payment Account exceeds Availability without Barclays’
prior authorisation in writing, until the debit balance on the Payment Account
is within Availability;

 
 
8.9.2
the Customer commits a material breach of this Agreement, until the breach is
remedied to Barclays’ satisfaction;

 
 
8.9.3
there is an adverse change in the Customer’s financial position which Barclays
reasonably considers constitutes an increased risk in its ability to recover all
Obligations from the Customer, until Barclays is satisfied that the Customer’s
financial position has improved to the extent that Barclays reasonably considers
that the Customer is able to discharge all of its Obligations.

 
 
8.10
The Customer will indemnify Barclays for all costs and expenses incurred:

 
 
8.10.1
enforcing this Agreement;

 
 
8.10.2
resolving claims made by third parties against Barclays;

 
 
8.10.3
dealing with disputes raised by Debtors;

 
 
8.10.4
instructing or appointing collection agencies, lawyers, credit management firms,
accountants and other professional advisors to supervise, administer, verify
and/or collect Debts and issue legal proceedings to recover Debts; and

 
 
8.10.5
pursuant to an order for costs made against Barclays in favour of another person
in proceedings relating to this Agreement, any Security or Debts.

 
 
8.11
Barclays may review the Facility at the expiry of the Minimum Period and
periodically thereafter.  Following a review of the facility, Barclays may
charge a Renewal Fee.

 
 
8.12
If Barclays agrees that the Customer may terminate this Agreement prior to the
expiry of the Minimum Period and/or without serving notice to terminate this
Agreement of at least the Minimum Notice Period, the Customer will pay the Early
Termination Fees.

 
 
8.13
The Customer will pay Value Added Tax on all charges, if applicable.

 
9.
Collection of Debts

 
 
9.1
If the Customer has a Factoring Facility, the Customer will give notice to all
Debtors of the assignment to Barclays of all Debts within the scope of the
Agreement (other than Non-notifiable Debts).  The notice must be in the format
and manner prescribed by Barclays.

 
 
9.2
If the Customer has a Confidential Invoice Discounting Facility, the Customer
will not be obliged to give notice to Debtors of the assignment to Barclays of
Debts within the scope of the Agreement until Barclays tells the Customer to
give notice.

 
 
9.3
If Barclays appoints the Customer as its agent for the collection of Debts, the
Customer will act promptly and efficiently to collect Debts and enforce Related
Rights on Barclays’ behalf.  The Customer will maintain a sales ledger and keep
a record of all communications with Debtors.

 
 
9.4
During the agency, the Customer will deliver to Barclays by the 10th day of each
month, completed accurately to the end of the previous month:

 
 
9.4.1
a month-end reconciliation in the format specified by Barclays;

 
 
9.4.2
an aged Debtors analysis identifying all Non-notifiable Debts and Export Debts
by reference to the relevant currency;

 
 
9.4.3
copies of Debtor statements or a detailed open item ledger, detailing all
contact details for each Debtor;

 
 
9.4.4
an aged creditors analysis;

 
 
9.4.5
documents evidencing any Dilutions applied during the previous month;

 
 
9.4.6
a country exposure report in the format specified by Barclays, detailing all
Export Debts; and

 
 
9.4.7
any other information requested by Barclays.

 
 
9.5
Barclays may cancel the Customer’s agency to collect Debts at any time following
which:

 
 
9.5.1
the Customer will give notice to all Debtors of the assignment to Barclays of
all Debts within the scope of this Agreement;

 
 
9.5.2
the Customer will deliver to Barclays a current sales ledger and any evidence of
Debts and Contracts of Sale requested by Barclays; and

 
 
SF800 – Standard Terms (2009)
13

--------------------------------------------------------------------------------

 
 
 
9.5.3
if Barclays assumes responsibility for the administration and collection of the
Customer’s sales ledger, Barclays may charge an additional Service Charge
equivalent to 2% of the Notified Value of Debts Outstanding at the date of
cancellation of the agency and Notified subsequently.

 
 
9.6
As owner of the Debts, Barclays:

 
 
9.6.1
has the sole right to collect Debts as it determines;

 
 
9.6.2
may appropriate any Remittance or Dilution against any Debt irrespective of any
contrary appropriation by the Customer or the Debtor;

 
 
9.6.3
may compromise or settle a claim against a Debtor; and

 
 
9.6.4
may repay any credit balance to a Debtor.

 
 
9.7
The Customer will provide to Barclays any information, evidence and assistance
which Barclays requires to collect Debts.

 
 
9.8
If a Debtor disputes a Debt (whether or not the dispute is valid), Barclays may
designate the Debt as a Disputed Debt.

 
10.
Trusts

 
 
10.1
If any Debt and its Related Rights are not transferred to Barclays, the Customer
will hold the Debt and its Related Rights on trust for Barclays.

 
 
10.2
If the Customer receives a Remittance, the Customer will keep the Remittance
separate from the Customer’s own monies and hold it on trust for Barclays.  The
Customer will immediately deliver the Remittance to Barclays or pay it into the
relevant Specified Account.

 
 
10.3
If a Remittance is paid into an account held by Barclays or any other company in
the Barclays group other than the Specified Account, Barclays is authorised to
transfer the Remittance to the Specified Account.

 
 
10.4
If the Customer assigns Scottish Debts to Barclays, the Customer is constituted
a trustee for Barclays to hold all Scottish Debts and Related Rights in trust
for Barclays until Barclays receives payment:

 
 
10.4.1
in full for the Scottish Debts or Barclays completes its title to the Scottish
Debts and Related Rights; or

 
 
10.4.2
of other money or property relating to Scottish Debts or completes title to that
property.

 
 
10.5
Barclays acknowledges intimation of the creation of the trust set out in
Standard Term 10.4.  If requested by Barclays, the Customer will at its own
expense give notice to any person of the trust and that any payment is to be
made to Barclays.

 
 
10.6
Barclays may at any time require the Customer, as trustee, or any other person
who may become trustee, to transfer to Barclays absolutely the whole or any part
of the property of the trust and to perform any other acts as Barclays considers
necessary to protect Barclays’ interests.

 
11.
Export Debts

 
 
11.1
All Export Debts due from a Debtor must be invoiced in the same Permitted
Currency.

 
 
11.2
Barclays may assign an Export Debt to a third party in another country to
facilitate collection of the Debt.

 
12.
Warranties

 
 
12.1
The Customer warrants that:

 
 
12.1.1
all accounting records and information about Debts and Contracts of Sale are
true and accurate;

 
 
12.1.2
the Customer has provided Barclays with all information and documentation about
the Customer’s business that would influence Barclays’ decision to enter into or
continue this Agreement.

 
 
12.2
By delivering a Notification of a Debt to Barclays, the Customer warrants that:-

 
 
12.2.1
the Debt has not been Notified to Barclays previously;

 
 
12.2.2
the Customer owns the Debt and is entitled to sell it to Barclays;

 
 
12.2.3
no other person has any Security or rights over the Debt or any goods which are
the subject of the Debt;

 
 
12.2.4
the Contract of Sale is governed by English or Scots law and has been fully
performed;

 
 
12.2.5
the Debt is an existing and enforceable payment obligation of the Debtor and is
not disputed;

 
 
12.2.6
the Customer is not nor will become indebted to the Debtor;

 
 
12.2.7
the Debtor will pay the Debt without retention, set-off or deduction (other than
any Settlement Discount);

 
 
12.2.8
the Customer’s Payment Terms are the same as or shorter, and any Settlement
Discount is no greater than those stated in this Agreement;

 
 
12.2.9
the Debt is payable in Sterling or a Permitted Currency;

 
 
12.2.10
the Debt is not a Non-notifiable Debt;

 
 
SF800 – Standard Terms (2009)
14

--------------------------------------------------------------------------------

 
 
 
12.2.11
the correct name and address of the Debtor appears on the invoice evidencing the
Debt and, if the Customer is required to give notice of assignment to Debtors,
the invoice contains a notice of assignment in the format prescribed by
Barclays; and

 
 
12.2.12
all information provided to Barclays in support of an application for a Credit
Line or Credit Limit applicable to the Debt is true and accurate.

 
13.
Undertakings

 
 
13.1
The Customer undertakes to tell Barclays immediately:

 
 
13.1.1
of any breach of warranty relating to a Debt;

 
 
13.1.2
of any actual or proposed change in the directors or partners or ownership or
control of the Customer or of the Customer’s business or of the name or trading
style of the Customer;

 
 
13.1.3
if the Customer or any Debtor or Guarantor becomes Insolvent;

 
 
13.1.4
of any adverse credit information known to the Customer about a Debtor;

 
 
13.1.5
of a Debtor disputing a Debt; and

 
 
13.1.6
of the enforcement of Security against the Customer or a Guarantor.

 
 
13.2
The Customer undertakes:

 
 
13.2.1
to provide Barclays when requested with evidence of the performance of Contracts
of Sale;

 
 
13.2.2
to permit Barclays and any agent or representative of Barclays to enter the
Customer’s business premises to inspect, copy and remove all accounting records
and documents evidencing Debts and Contracts of Sale, computers and electronic
documents, Returned Goods and stock;

 
 
13.2.3
not to borrow from or grant any Security or transfer Debts to a third party
without Barclays’ written consent;

 
 
13.2.4
to protect the Related Rights;

 
 
13.2.5
to comply with all relevant provisions of the Data Protection Act 1998 relating
to the processing of information about unincorporated Debtors;

 
 
13.2.6
to ensure that all Contracts of Sale and documents evidencing Debts state full
details of the Customer’s obligations, the time for the performance of these
obligations and Payment Terms;

 
 
13.2.7
not to repay any loan or transfer the Customer’s business or assets (except in
the normal course of business) without Barclays’ written consent;

 
 
13.2.8
to tell Barclays about Returned Goods and to store them separately from all
other goods in the Customer’s possession;

 
 
13.2.9
to pay all Remittances into the relevant Specified Account;

 
 
13.2.10
not to vary the terms of any Contract of Sale or Settlement Discount or extend
the Customer’s Payment Terms;

 
 
13.2.11
not to issue any credit notes if Barclays tells the Customer to refrain from
sending credit notes to Debtors;

 
 
13.2.12
to comply with the terms of any policy of credit insurance of which Barclays is
the assignee or joint insured, to tell Barclays if the policy is varied,
cancelled or lapses and to pay all premiums when due;

 
 
13.2.13
to exercise the care and prudence in granting credit to a Debtor and assisting
Barclays to collect Debts as would be exercised by a reasonable and prudent
uninsured supplier of goods or services;

 
 
13.2.14
to take all reasonable steps to prevent or minimise any loss that Barclays may
suffer in consequence of the non-payment of a Debt;

 
 
13.2.15
not to deliver or hire goods or provide services to a Debtor after Barclays has
told the Customer to cease trading with the Debtor or if any Debt due from the
Debtor is Overdue;

 
 
13.2.16
to comply with all instructions, conditions, guidelines and procedures
communicated by Barclays to the Customer;

 
 
13.2.17
to maintain accurate accounting records prepared in accordance with accepted
accounting standards and to provide copies to Barclays when requested;

 
 
13.2.18
to deliver to Barclays a copy of the Customer’s audited or certified balance
sheet and accounts and (if appropriate) directors’ report within 6 months of the
end of each accounting reference period; and

 
 
13.2.19
to deliver to Barclays management accounts when requested.

 
14.
Computerised Facilities

 
 
14.1
Barclays grants to the Customer a non-exclusive, non-transferable licence to use
the Computerised Facilities until termination of this Agreement or earlier
termination of this licence.

 
 
14.2
Barclays may suspend or terminate the Customer’s licence to use the Computerised
Facilities at any time.

 
 
SF800 – Standard Terms (2009)
15

 

--------------------------------------------------------------------------------

 
 
 
14.3
The Computerised Facilities and all copyright and intellectual property rights
in the Computerised Facilities are owned by Barclays or their suppliers.

 
 
14.4
The Customer will use the Computerised Facilities only for the purpose(s) for
which it was supplied and in accordance with any guidelines provided by Barclays
and subject to the terms and conditions applicable to the use of the relevant
Computerised Facilities software or website.

 
 
14.5
The Customer will not lease, sub-licence, loan, copy, distribute, modify, adapt,
merge, translate, reverse engineer, decompile, or disassemble any of the
Computerised Facilities, or create derivative works based on the whole or any
part of the Computerised Facilities other than with our express consent;

 
 
14.6
The Customer will take all reasonable precautions to prevent access to the
Computerised Facilities by any unauthorised persons and to ensure that any
communications to Barclays using the Computerised Facilities are only sent by
persons authorised by the Customer.

 
 
14.7
Barclays does not guarantee the accuracy of information on the Computerised
Facilities and Barclays will not accept liability for any loss suffered by the
Customer in consequence of:

 
 
14.7.1
reliance on the information on the Computerised Facilities;

 
 
14.7.2
any communication sent using the Computerised Facilities being incomplete,
delayed, lost or sent in error; or

 
 
14.7.3
the suspension or withdrawal of the Computerised Facilities.

 
 
14.8
The Customer accepts and acknowledges that fax or internet communications may
not be secure and may be intercepted by third parties.  Barclays does not accept
any liability for any interception of fax or internet communications, or
interference with them by a third party.

 
 
14.9
If the Customer has an Invoice Discounting Facility, Barclays may make available
its Totals Upload facility.  If Barclays makes the Totals Upload Facility
available to the Customer, the Customer warrants that it can verify individual
invoice and credit note totals against the Customer’s computer accounting system
and hard copy daybook listings.  The Totals Upload Facility is based upon
invoice and credit note totals only and for the avoidance of doubt, excludes
cash items.  Barclays reserves the right to withdraw the Totals Upload Facility
at its discretion.

 
15.
Non-Recourse Terms

 
The following terms explain how Barclays will operate the Customer’s
Non-Recourse Facility:
 
 
15.1
Barclays will accept the Credit Risk for Covered Debts;

 
 
15.2
Ineligible Debts may not be Covered Debts;

 
 
15.3
Barclays may cancel a Credit Line or a Credit Limit without notice and treat any
Covered Debt as an Ineligible Debt and an Unapproved Debt if:

 
 
15.3.1
the Debt is disputed by the Debtor (but Barclays may re-designate the Debt as a
Covered Debt following the final determination or adjudication of the dispute
and the Debt becoming a valid and enforceable obligation of the Debtor);

 
 
15.3.2
the Customer has breached any warranty or undertaking relating to the Debt;

 
 
15.3.3
the Customer fails to comply with any condition specified at the time the Credit
Line or the Credit Limit is established; or

 
 
15.3.4
the Debtor does not make payment as a result of:

 
 
15.3.4.1
an unforeseeable event beyond Barclays’ or the Customer’s control;

 
 
15.3.4.2
the expropriation, confiscation or destruction of the whole or any part of the
Debtor’s assets or the goods relating to the Debt under any law in any country
by any person exercising powers of government in such country;

 
 
15.3.4.3
the effects of nuclear reaction, radiation or radioactive contamination; or

 
 
15.3.4.4
war, including any war between the People’s Republic of China, France, the
United States of America, the Russian Federation and/or the UK.

 
 
15.4
Barclays may tell the Customer that all Credit Lines or Limits are cancelled and
may treat any or all Covered Debts as Unapproved Debts after the occurrence of a
Termination Event (whether or not Barclays exercises the right to terminate this
Agreement).

 
 
15.5
All Credit Lines and Credit Limits will be cancelled automatically upon
termination of this Agreement and Barclays will not bear the Credit Risk for
Covered Debts that are Outstanding at the date of termination.

 
 
SF800 – Standard Terms (2009)
16

 

--------------------------------------------------------------------------------

 
 
 
15.6
After the occurrence of any Debtor Default, Barclays may tell the relevant
Debtor of the assignment of the Debt and the Customer will provide to Barclays
all reasonable assistance to enable Barclays to:

 
 
15.6.1
enforce the Related Rights;

 
 
15.6.2
file a claim in the Insolvency of the Debtor;

 
 
15.6.3
recover any dividends payable in respect of the Covered Debt; and

 
 
15.6.4
recover any refund of Value Added Tax.

 
 
15.7
Any recovery made by Barclays will be applied firstly towards repayment to
Barclays of the purchase price paid pursuant to Standard Term 4.2 and secondly
(where the recovery is greater than such purchase price) in payment of the
balance of the purchase price payable pursuant to Standard Term 4.1.

 
 
15.8
(Applicable to a Non-Recourse Factoring Facility only) Barclays will pay to the
Customer the balance of the purchase price of Outstanding Covered Debts in
accordance with Standard Term 4.2 at the expiry of the Credit Period.

 
16.
Non-Recourse Terms (Applicable to Invoice Discounting only)

 
The following terms explain how Barclays will operate the Customer’s
Non-Recourse Invoice Discounting Facility:
 
 
16.1
The Customer must apply for Credit Limits through the NRCID Site.  The
application must be supported by such information about the Debtor as Barclays
may request.

 
 
16.2
Barclays will send the Customer notice of the establishment, cancellation and
variation of Credit Limits through the NRCID Site or by email.  Notice of the
cancellation or variation of a Credit Limit will be effective and binding on the
Customer immediately the relevant data is input into the NRCID Site irrespective
of the Customer making enquiry of it.  Following the cancellation or reduction
of a Credit Limit, if Barclays request, the Customer will send Barclays a list
of all Outstanding Covered Debts due from the relevant Debtor.

 
 
16.3
The Customer will advise Barclays through the NRCID Site of any Debtor Default
immediately and in any event within 3 months after the Customer knows of the
occurrence of any Debtor Default.

 
 
16.4
The Customer will provide to Barclays satisfactory evidence of the occurrence of
any Debtor Default and, where appropriate, either:

 
 
16.4.1
a judgment of a court or an arbitration award ordering the Debtor to make
payment of the Debt to the Customer; or

 
 
16.4.2
written confirmation from the receiver, administrative receiver, administrator,
liquidator, supervisor, judicial factor, trustee in bankruptcy or similar
officer of the Debtor that the Covered Debt is valid and undisputed.

 
 
16.5
Barclays will pay to the Customer the balance of the purchase price of
Outstanding Covered Debts in accordance with Standard Term 4.2 within 45 days of
the later of the Customer advising Barclays of any Debtor Default or the
Customer complying with Standard Term 16.4.

 
 
16.6
Barclays will only be responsible for any costs incurred in pursuing the
recovery of Covered Debts if Barclays has previously authorised the Customer in
writing to incur the costs.

 
 
16.7
The Customer will undertake such credit control and collection procedures as
Barclays tells the Customer and, as a minimum, the Customer will, until a
Covered Debt Outstanding after its Due Date is paid:

 
 
16.7.1
send a statement to the Debtor within the first 7 days of the month following
that in which the Due Date occurs and within the same period of each subsequent
month;

 
 
16.7.2
communicate to the Debtor by telephone that the Debt is Outstanding within 7
days after its Due Date, between 25 and 30 days after its Due Date and
immediately after 40 days from its Due Date;

 
 
16.7.3
send a letter within 40 days after its Due Date and within every 40 days
thereafter demanding payment within 7 days of the date of the letter;

 
 
16.7.4
(in relation to UK Debts only) issue proceedings within 60 days of its Due Date
and tell Barclays immediately that proceedings have been commenced;

 
 
16.7.5
(in relation to Export Debts only) instruct a collection agency approved by
Barclays to collect the Debt within 60 days of its Due Date; and

 
 
16.7.6
record in writing all steps taken to collect payment of the Debt and provide a
copy of such record to Barclays upon request.

 
 
SF800 – Standard Terms (2009)
17

 

--------------------------------------------------------------------------------

 
 
 
16.8
The Customer will not agree with a Debtor to the repayment of a Covered Debt by
instalments without Barclays’ prior consent in writing to the terms upon which
the Covered Debt is to be repaid.  If a repayment schedule is approved by
Barclays, the Customer will tell Barclays in writing within 5 days of any breach
of the repayment schedule.

 
 
16.9
The Customer will submit through the NRCID Site:

 
 
16.9.1
a report of all Overdue Debts, specifying the reasons for non-payment and the
steps taken to recover payment of these Debts, by the 20th day of each month;
and

 
 
16.9.2
an annual review limit report during the month prior to each anniversary of the
Commencement Date.

 
 
16.10
Barclays may terminate the Non-Recourse Facility at any time with effect from 1
March every year by giving not less than 30 days’ notice to the Customer.

 
17.
Recourse and reassignment

 
 
17.1
Barclays may exercise Recourse against the Customer in respect of any Debt
which:

 
 
17.1.1
is disputed by the Debtor (whether or not the dispute is valid);

 
 
17.1.2
is subject to a right of set-off, counterclaim or Dilutions;

 
 
17.1.3
has been Notified in breach of a warranty or an undertaking;

 
 
17.1.4
is due from a Debtor who has become Insolvent; or

 
 
17.1.5
(excluding Covered Debts under a Factoring Facility) remains Outstanding at the
expiry of the Recourse Period.

 
 
17.2
Barclays may exercise Recourse against the Customer in respect of any and all
Outstanding Debts upon or at any time following:

 
 
17.2.1
a Termination Event; or

 
 
17.2.2
the termination of this Agreement.

 
 
17.3
Following Recourse, an Approved or Covered Debt will be an Unapproved Debt.

 
 
17.4
Barclays may reassign a Debt to the Customer upon payment of an amount
equivalent to the relevant Early Payment, less the value of any Remittance
received by Barclays.

 
18.
Partnerships and sole traders

 
 
18.1
If the Customer is an unincorporated partnership:

 
 
18.1.1
the Customer warrants that this Agreement has been signed by all partners of the
Customer’s business;

 
 
18.1.2
the undertakings and warranties in this Agreement will be given by each of the
partners;

 
 
18.1.3
all of the partners will be jointly and severally liable for the Obligations of
the Customer;

 
 
18.2
Barclays may:

 
 
18.2.1
release or agree a compromise with any one or more partners without affecting
the Obligations of the other partners;

 
 
18.2.2
agree variations to this Agreement with any one or more of the partners; and

 
 
18.2.3
serve notice or make demand on any partner, which will constitute an effective
notice or demand on all partners;

 
 
18.3
The Customer must immediately tell Barclays if:

 
 
18.3.1
a partner dies, retires or proposes to retire from the partnership;

 
 
18.3.2
a new partner joins the partnership;

 
 
18.3.3
the Customer changes its trading style; or

 
 
18.3.4
any partner resides in or the business of the partnership is operated from a
domicile outside the UK;

 
 
18.3.5
any new partner must sign all documents required to make him bound by the
Agreement immediately on joining the partnership; and

 
 
18.3.6
changes in the partnership will not affect the validity of this Agreement and
Barclays may operate this Agreement as if there had been no change.

 
 
18.4
If the Customer is a sole trader:

 
 
18.4.1
the Customer must tell Barclays immediately if the Customer proposes to change
his trading style or domicile to a country outside the UK; and

 
 
SF800 – Standard Terms (2009)
18

 

--------------------------------------------------------------------------------

 
 
 
18.4.2
the Customer must obtain Barclays’ written consent to the Customer entering into
partnership with another person.

 
19.
Communications with third parties

 
 
19.1
The Customer authorises Barclays or a third party acting on Barclays’ behalf to
contact Debtors to confirm the validity of Debts.

 
 
19.2
The Customer authorises Barclays to provide to the Customer’s bankers,
accountants and other professional advisers and to any assignee, participant,
security trustee, agent or arranger information about the operation and terms of
this Agreement.

 
 
19.3
The Customer confirms that its bankers, accountants and other professional
advisors have been authorised to provide any information held by those parties
that Barclays reasonably requires about the Customer’s business.

 
 
19.4
The Customer authorises Barclays to disclose such confidential or other
information known to Barclays about the Customer or the Customer’s business or
Debts as is reasonably necessary to enable Barclays to comply with any
obligations which Barclays owes to any broker or insurer pursuant to the terms
of any policy of credit insurance arranged for Barclays’ own benefit to cover
the risk of non-payment of any Debt.

 
 
19.5
If the Customer is a sole trader or an unincorporated partnership, Barclays
needs to collect, use, share and store Personal Information. This includes
information which Barclays:

 
 
19.5.1
obtains from the Customer or from third parties, including credit reference
agencies (who may search the electoral register), fraud prevention agencies or
other organisations, at any time; or

 
 
19.5.2
learns from the way the Customer uses and manages its account(s), from the
transactions the Customer makes and from the payments which are made to the
Customer’s account.

 
 
19.6
Barclays and other companies in the Barclays group will use Personal Information
to manage the Customer’s account(s), give the Customer statements and provide
services, for assessment and analysis (including credit and/or behaviour
scoring, market and product analysis), to prevent and detect fraud, money
laundering and other crime, carry out regulatory checks and meet Barclays’
obligations to any relevant regulatory authority, to develop and improve
Barclays’ services to the Customer and other customers and protect Barclays’
interests.

 
 
19.7
Barclays and other members of the Barclays group will use Personal Information
to inform the Customer by letter, telephone, text (or similar) messages, digital
television, e-mail and other electronic methods about products and services
(including those of others) which may be of interest to the Customer. The
Customer may tell Barclays at any time if the Customer does not wish to receive
marketing communications from Barclays and/or other members of the Barclays
group by writing to Barclays providing the Customer’s full name, address and
account details.

 
 
19.8
Barclays and credit reference and fraud prevention agencies will share Personal
Information.  Barclays and other organisations may access and use Personal
Information to make credit assessments and to prevent and detect fraud, money
laundering and other crimes.

 
 
19.9
Credit reference agencies keep a record of Barclays’ enquiries and may record,
use and give out information Barclays gives them to other lenders, insurers and
other organisations. If false or inaccurate information is provided or fraud is
suspected, details may be passed to fraud prevention and credit reference
agencies. Law enforcement agencies may access and use this information. The
information recorded by fraud prevention agencies may be accessed and used by
organisations in the UK and in other countries.  The Customer may contact
Barclays if the Customer wants to receive details of the relevant fraud
protection agencies.

 
 
19.10
Barclays may give information about the Customer and how the Customer manages
its account(s) to the following:

 
 
19.10.1
other companies within the Barclays group;

 
 
19.10.2
people who provide a service to Barclays or are acting as Barclays’ agents, on
the understanding that they will keep the information confidential;

 
 
19.10.3
anyone to whom Barclays transfers or may transfer its rights and duties under
this Agreement;

 
 
19.10.4
any third party as a result of any restructure, sale or acquisition of any
company within the Barclays group, provided that any recipient uses Personal
Information for the same purposes as it was originally supplied to and/or used
by Barclays.

 
 
19.11
Barclays may also give out information about the Customer if Barclays has a duty
to do so or if the law permits.  Otherwise, Barclays will keep Personal
Information confidential.

 
 
19.12
If Barclays transfers Personal Information to a person, office, branch or
organisation located in another country, Barclays will make sure that it agrees
to apply the same levels of protection as Barclays is required to apply to
Personal Information and to use Personal Information strictly in accordance with
Barclays’ instructions.

 
 
19.13
Barclays will retain information about the Customer after the closure of the
Customer’s account for as long as permitted for legal, regulatory, fraud
prevention and legitimate business purposes.

 
 
19.14
The Customer can ask for a copy of the Personal Information Barclays holds by
writing to Barclays. A fee will be charged for this service.

 
20.
Variations

 
 
20.1
Certain terms of this Agreement may be varied by Barclays at any time.

 
 
SF800 – Standard Terms (2009)
19

 

--------------------------------------------------------------------------------

 
 
 
20.2
Barclays may vary any terms of this Agreement, including the Discount Margin and
the Service Charge by giving the Customer not less than 30 days’ notice.

 
21.
Novation and assignment of this Agreement

 
 
21.1
Barclays may transfer any or all of its rights and duties under this Agreement
and any Security to another person.

 
 
21.2
The Customer may not assign its rights or sub-contract the performance of any of
its duties under this Agreement without Barclays’ written consent.

 
22.
Termination

 
 
22.1
Barclays may terminate this Agreement immediately at any time after a
Termination Event.

 
 
22.2
The following circumstances constitute Termination Events:

 
 
22.2.1
A breach by the Customer of this Agreement or any other agreement made between
Barclays and the Customer;

 
 
22.2.2
A breach by an Associate of any agreement made between Barclays and the
Associate;

 
 
22.2.3
A breach by the Customer of any agreement made between the Customer and another
company in the Barclays group;

 
 
22.2.4
The failure by the Customer to repay any loan when due;

 
 
22.2.5
A change in the ownership, partners or control of the Customer without Barclays’
consent;

 
 
22.2.6
The breach or termination of any agreement, undertaking, waiver, consent or
inter-creditor agreement provided as a condition of Barclays entering into or
continuing this Agreement;

 
 
22.2.7
The creation of any Security in favour of another person without Barclays’
written consent;

 
 
22.2.8
A breach or termination of a policy of credit insurance under which Barclays is
joint insured or loss payee;

 
 
22.2.9
The Customer ceasing to carry on business;

 
 
22.2.10
The Insolvency of the Customer or any Guarantor;

 
 
22.2.11
The death of the Customer or any Guarantor or any director, shareholder, member
or partner of the Customer;

 
 
22.2.12
The service by a Guarantor of notice to terminate a guarantee;

 
 
22.2.13
The invalidity of any Security given in respect of the Customer’s Obligations;

 
 
22.2.14
The Customer’s failure to Notify any Debt for a period of 7 consecutive days;

 
 
22.2.15
The failure of the Customer to immediately pay a Remittance received by the
Customer into the relevant Specified Account;

 
 
22.2.16
Any adverse change in the Customer’s or any Guarantor’s financial position
reasonably considered by Barclays to prejudice Barclays’ ability to recover all
Obligations;

 
 
22.2.17
The commission by the Customer of an offence under the Proceeds of Crime Act
2002 or any transaction or circumstances which Barclays knows or suspects or has
reasonable grounds for knowing or suspecting that the Customer is engaged in
money laundering;

 
 
22.2.18
The disqualification of a director of the Customer from acting as a director;

 
 
22.2.19
The conviction of the Customer or any Guarantor or any director, shareholder,
member or partner of the Customer of a criminal offence involving dishonesty;

 
 
22.2.20
A change in the Customer’s or a Guarantor’s domicile to a country outside the
UK;

 
 
22.2.21
If the provision of any facility or service to the Customer becomes contrary to
any law imposed by any government or quasi-governmental entity or may, in
Barclay’s opinion, result in damage to the reputation of any part of the
Barclays group.

 
 
22.3
At any time following a Termination Event (even if Barclays does not terminate
the Agreement), Barclays may:

 
 
22.3.1
reduce the Early Payment Ceiling and/or the Early Payment Percentage;

 
 
22.3.2
cancel all Credit Lines and Credit Limits;

 
 
22.3.3
exercise Recourse in respect of all Outstanding Debts;

 
 
22.3.4
apply Reserves to cover the Customer’s Obligations;

 
 
22.3.5
make demand upon the Customer to pay the Customer’s Obligations;

 
 
22.3.6
withdraw the Customer’s agency to collect Debts; and

 
 
22.3.7
increase the Discount Margin by up to 2%.

 
 
SF800 – Standard Terms (2009)
20

 

--------------------------------------------------------------------------------

 
 
 
22.4
If a Termination Event occurs prior to the expiry of the Minimum Period and/or
without serving notice to terminate this Agreement of at least the Minimum
Notice Period, and Barclays exercises any of its rights under Standard Term 22.3
following the Termination Event, the Customer will pay the Breakage Fees.

 
 
22.5
If there is a Termination Event other than breach of this Agreement or any other
agreement made between Barclays and either the Customer or an Associate, the
Customer will pay to Barclays an additional Service Charge equivalent to up to
5% of the Notified Value of Debts Outstanding at the date of the relevant
Termination Event to cover Barclays’ additional administration costs of
supervising the collection of Debts.

 
 
22.6
Upon termination of this Agreement:

 
 
22.6.1
all Outstanding Approved and Covered Debts will become Unapproved Debts;

 
 
22.6.2
Barclays may exercise Recourse in respect of all Outstanding Debts;

 
 
22.6.3
the Customer will immediately pay all Obligations;

 
 
22.6.4
the Customer will indemnify Barclays against all claims by Debtors for payment
of credit balances on their accounts; and

 
 
22.6.5
Barclays will pay any sums due to the Customer subject to clearance of
Remittances and the discharge of the Customer’s Obligations.

 
 
22.7
The termination of this Agreement will not affect any rights, duties and
Obligations subsisting at the date of termination, including Barclays’ right of
set-off and title to Debts created prior to termination.

 
 
22.8
Any settlement of the Customer’s Obligations will be void if any payment to
Barclays is later set aside.

 
23.
Service of notices

 
 
23.1
Barclays may serve a notice on the Customer:

 
 
23.1.1
by delivery or posting to the Customer’s address in this Agreement, the
Customer’s registered office or any address at which the Customer carries on
business or resides;

 
 
23.1.2
by facsimile transmission or email; or

 
 
23.1.3
by delivery to any officer, member or partner of the Customer.

 
 
23.2
A notice by Barclays will be deemed served:

 
 
23.2.1
if delivered in person, at the time of delivery;

 
 
23.2.2
if by post, on the day after posting; or

 
 
23.2.3
if sent by fax or email, at the time of sending.

 
 
23.3
The Customer must serve notice in writing to Barclays at Churchill Plaza,
Churchill Way, Basingstoke  RG21 7GL.

 
24.
Indemnity

 
The Customer will indemnify Barclays against all Obligations arising under this
Agreement or any Security.
 
25.
Liability

 
 
25.1
Barclays will not be liable to the Customer for any consequential loss or loss
of goodwill or profits or loss caused by an unforeseeable event or any
circumstance beyond Barclays’ reasonable control.

 
 
25.2
Any claim against Barclays under this Agreement must be commenced within 2 years
of the event which gave rise to the claim.

 
26.
Law

 
 
26.1
If this Agreement is made with a Customer domiciled in England or Wales, this
Agreement is governed by English law and the English courts will have exclusive
jurisdiction.

 
 
26.2
If this Agreement is made with a Customer domiciled in Scotland, this Agreement
is governed by Scots law and the Scottish courts will have exclusive
jurisdiction.

 
27.
Miscellaneous

 
 
27.1
Any reference to this Agreement is to this Agreement as varied, restated,
replaced or novated.

 
 
27.2
The singular includes the plural and vice versa

 
 
27.3
Any reference to a statute is to it as re-enacted, amended or replaced from time
to time.

 
 
27.4
Any reference to Barclays includes its successors.

 
 
27.5
Any Special Condition will prevail over any Standard Term with which it is
inconsistent.

 
 
27.6
This Agreement constitutes the entire agreement and understanding between
Barclays and the Customer and supersedes any previous agreement relating to a
Sales Finance Agreement.

 
 
SF800 – Standard Terms (2009)
21

 

--------------------------------------------------------------------------------

 
 
 
27.7
The Customer agrees that in entering into this Agreement, the Customer has not
relied upon and will not have any remedy in respect of any statement,
representation, quotation, offer letter or warranty (whether made negligently or
innocently).  Nothing in this Standard Term 27.7 shall operate to exclude any
liability for fraud.

 
 
27.8
Barclays’ rights and remedies under this Agreement are cumulative and not
exclusive of any rights provided by law.  Barclays’ rights and remedies shall
not be affected by the granting of any time or indulgence to the Customer or any
Debtor, or by the failure to exercise or delay in exercising any right or option
against any such person.

 
 
27.9
If the Customer has any concerns about Barclays or the service received from
Barclays, the Customer may express these concerns in person, writing, by post,
fax, email or by telephone.  Details of Barclays’ Complaints Handling Procedures
are available on request from any branch, Barclays Group Information Line on
0800 400100 or at www.barclays.co.uk.

 
28.
Definitions

 
Approved Debt:
A Debt designated by Barclays as eligible for an Early Payment.
   
Associate:
(i)  In relation to an individual, the individual’s husband, wife, civil
partner, child, step-child, brother, sister, uncle, aunt, nephew, niece, former
husband or wife, relative of the individual’s husband or wife, any body
corporate of which the individual is a director or member and any employee or
partner of that individual.
 
(ii)  In relation to a body corporate, any body corporate of which that body is
a director or member, any body corporate in the same group as that body, any
employee or partner of that body, any body corporate in the same group or any
body corporate that shares common directors or common shareholders with that
body corporate.
 
(iii)  In relation to a partnership, any body corporate of which the partnership
is a director, any employee or partner in the partnership and any person who is
an Associate of a partner in the partnership.
   
Availability:
The Customer’s maximum entitlement to receive payments on account of the
purchase price of Debts, being the lesser of (at any time):
 
(i) the Early Payment Ceiling; and
 
(ii) the amount calculated by applying the Early Payment Percentage to the
aggregate of all Outstanding Approved and (if any) Covered Debts (reduced, where
appropriate, by the Prime Debtor Restriction and Export Debt Restriction) and
then deducting the balance on the Payment Account and Reserves.
   
Base Rate:
Where the Payment Account is in Sterling, the Sterling base rate quoted from
time to time of Barclays Bank PLC or where the Payment Account is in a currency
other than Sterling, the base rate quoted from time to time by Barclays Bank PLC
for such currency.
   
Breakage Fees:
A fee payable by the Customer which is equal to the Service Charge and Discount
payable by the Customer during the period immediately prior to the Termination
Event which is equivalent to the period from the date of the Termination Event
until the earliest date on which the Agreement would have been terminated after
expiry of the Minimum Period and/or the Minimum Notice Period had the Customer
served notice to terminate the Agreement on the date of the Termination Event
(pro-rated where the Agreement has not endured for as long as this unexpired
period).
   
Commencement Date:
The earlier of the date of the Agreement or the date on which the first Early
Payment is made.
   
Commencement Debts:
Debts Outstanding on the Commencement Date.
   
Computerised Facilities:
LedgerMaster, Totals Upload, Invoice Upload, Shadow Ledger, the NRCID Site and
any other additional or replacement electronic transmission system provided to
the Customer to operate the Facility.
   
Contract of Sale:
A contract between the Customer and a Debtor for the supply or hire of goods or
the provision of services to a Debtor.
   
Covered Debt:
A Notified Approved Debt within a Credit Line or Credit Limit.
   
Credit Limit:
(Applicable to a Non-Recourse Invoice Discounting Facility only) The amount for
which Barclays will accept the Credit Risk in respect of Debts due by a Debtor.
   
Credit Line:
(Applicable to a Factoring Facility only) The amount to which Barclays will make
Early Payments to a Customer in respect of Debts due by a Debtor and, in the
case of a Non-Recourse Factoring Facility, the amount for which Barclays will
accept the Credit Risk in respect of Debts due by a Debtor.
   
Credit Period:
(Applicable to a Non-Recourse Factoring Facility only)  The period after which
Barclays will pay the purchase price of Outstanding Covered Debts.
   
Credit Risk:
Barclays’ acceptance of the risk that the Notified Value of a Covered Debt,
after deduction of the Value Added Tax and either the First Loss or Minimum
Retention, will not be paid due to Debtor Default.
   
Debt:
Any monetary obligation under a Contract of Sale and all its Related Rights.
   
Debtor:
A person who is indebted to a Customer under a Contract of Sale.

 
 
SF800 – Standard Terms (2009)
22

 

--------------------------------------------------------------------------------

 
 
Debtor Default:
(i)
In relation to a Debtor which is a company or LLP:

 

 
(a)
the passing of a resolution by creditors for the purpose of winding-up the
company or LLP;
   
 
 
(b)
the making of an order for the winding-up of the company or LLP;
       
(c)
the appointment of a receiver, administrative receiver, administrator,
liquidator, judicial factor or similar officer of all or any part of the assets
of the company or LLP; or
   
 
 
(d)
the dissolution of the company or LLP.
       
(ii)
In relation to a Debtor who is an individual, the making of an order for his
bankruptcy or sequestration.
   
 
 
(iii)
In relation to a Debtor who is an unlimited partnership:
       
(a)
the making of an order for the winding-up of the partnership;
       
(b)
the appointment of an administrator or judicial factor of the partnership;
       
(c)
the making of orders for the bankruptcy or sequestration of all partners of the
partnership; and
       
(d)
the dissolution of the partnership.
       
(iv)
In relation to any Debtor:
       
(e)
entering into a voluntary arrangement or the appointment of a supervisor under
the Insolvency Act 1986 or 2000; or
   
 
 
(f)
the approval by the court of a composition or scheme of arrangement made with
all or substantially all of the Debtor’s creditors.
   
 
 
(v)
(Applicable to a Non-Recourse Factoring Facility only) the failure of a Debtor
to pay the full amount of a Covered Debt before the expiry of the Credit Period.
   
 
 
(vi)
(Applicable to a Non-Recourse Invoice Discounting Facility only) The failure of
a Debtor to pay the full amount of a Covered Debt within 6 months of its Due
Date, or such other period as Barclays shall tell the Customer in writing
(Protracted Default):

 
Dilutions:
All credit notes, debit notes, Settlement Discounts or other deductions which
reduce the Notified Value of Debts.
   
Discount:
A charge deducted from the purchase price of Debts calculated by applying the
Discount Margin and Barclays’ base rate for Sterling or the relevant Permitted
Currency to the debit balance on the Payment Account(s) from time to time.
   
Due Date:
The date on which a Debt becomes payable in accordance with the Customer’s
Payment Terms.
   
Early Payment:
A payment made on account of the purchase price of a Debt prior to the Payment
Account Credit Date.
   
Early Termination Fees:
A fee payable by the Customer which is equal to the Service Charge and Discount
payable by the Customer during the period immediately prior to the date on which
Barclays agrees that the Agreement may end which is equivalent to the period
from the date the Agreement ends until the earliest date on which the Agreement
would have been terminated after expiry of the Minimum Period and/or service by
the Customer of notice to terminate the Agreement of the Minimum Notice Period
(pro-rated where the Agreement has not endured for as long as this unexpired
period).
   
Export Debt:
A Debt due by a Debtor domiciled outside the UK.
   
Export Debt Restriction:
The maximum amount of all Outstanding Export Debts which is eligible for an
Early Payment expressed as a percentage of all Outstanding Approved or Approved
and Covered Debts.
   
First Loss:
(Applicable to a Non-Recourse Factoring Facility only)  The amount of a Covered
Debt for which Barclays will not accept the Credit Risk.
   
Guarantor:
A person who has given a guarantee and/or indemnity in respect of the Customer’s
obligations under this Agreement or any other agreement made between the
Customer and Barclays.

 
Ineligible Debts:
(i)
Debts which arise under a Contract of Sale containing terms of payment which
exceed the Maximum Terms of Payment;
       
(ii)
Debts that come into existence before a Credit Line or Credit Limit has been
established (other than Debts Outstanding on the Commencement Date that are
specifically designated by Barclays as Covered Debts);
       
(iii)
Commencement Debts which have been Outstanding on the Commencement Date more
than 90 days from the relevant invoice date;
       
(iv)
Debts that are in excess of a Credit Line or a Credit Limit or owed by a Debtor
for whom no Credit Line or Credit Limit has been established;

 
 
SF800 – Standard Terms (2009)
23

 

--------------------------------------------------------------------------------

 
 

 
(v)
Debts due from a Debtor who is Insolvent;
       
(vi)
Debts Notified to Barclays after a Credit Line or Credit Limit has been
suspended or cancelled;
       
(vii)
Debts due from an Associate;
       
(viii)
Debts which, at the time of their Notification, are due by a Debtor from whom
other Outstanding Debts are Overdue;
       
(ix)
Debts owed by a Debtor for whom Barclays has refused an application for a Credit
Line or Credit Limit;
       
(x)
Debts that are not evidenced by an invoice issued and delivered to the Debtor
within 10 days of the performance of the Customer’s obligations under the
relevant Contract of Sale;
       
(xi)
Debts that do not comply with the warranties set out in Standard Term 12;
       
(xii)
Debts that are designated as Unapproved Debts;
       
(xiii)
Debts due from a Debtor which is a government department, local authority,
statutory body or charitable organisation or who has not entered into the
Contract of Sale in the course of his business;
       
(xiv)
Debts that comprise interest and/or compensation payable either pursuant to the
Contract of Sale or the Late Payment of Commercial Debts (Interest) Act 1998;
   
 
 
(xv)
Debts that relate to the hire of plant and equipment pursuant to a Contract of
Sale containing terms of payment longer than 30 days from date of invoice;
       
(xvi)
Debts that relate to retention monies;
       
(xvii)
Debts that are Export Debts due by a Debtor who is not domiciled in a Permitted
Country (even if the NRCID Site appears to grant a Credit Limit to such a
Debtor);
       
(xviii)
Debts that arise under a Contract of Sale providing for the delivery of goods
from a country other than the UK; and
       
(xix)
Debts or part of a Debt which represent rebates, Settlement Discounts or similar
allowances to which a Debtor is entitled under the Contract of Sale.
     
Insolvent:
(i)
In relation to an individual:

 

 
(a)
the presentation of a petition for his bankruptcy or sequestration; or
       
(b)
the granting of a trust deed for his creditors.
       
(ii)
In relation to a company or LLP:
       
(a)
the convening of a meeting of creditors to pass a resolution for the winding-up
of the company or LLP;
   
 
 
(b)
the passing of a resolution by directors or members for the purpose of entering
liquidation or administration;
   
 
 
(c)
the appointment of a provisional liquidator, receiver, administrative receiver,
liquidator judicial factor or administrator;
   
 
 
(d)
the presentation of a petition or the making of any order for the winding-up or
administration of the company or LLP;
   
 
 
(e)
the service of notice of intention to appoint an administrator, receiver or
administrative receiver;
   
 
 
(f)
the commencement of a moratorium; or
       
(g)
the dissolution of a company or LLP.
       
(iii)
In relation to a partnership:
       
(a)
the presentation of a petition or the making of an order for the bankruptcy or
sequestration of any partner;

 
 
SF800 – Standard Terms (2009)
24

 

--------------------------------------------------------------------------------

 
 

 
(b)
the presentation of a petition or the making of an order for the winding-up or
administration of the partnership;
   
 
 
(c)
the appointment of an administrator or any person giving notice of intention to
appointment an administrator;
   
 
 
(d)
the dissolution of a partnership; or
       
(e)
the passing of a resolution by the partners for its dissolution.
       
(iv)
In relation to any person:
       
(a)
entering into or proposing to enter into a voluntary arrangement or the
appointment of any nominee or supervisor under the Insolvency Acts 1986 and
2000;
   
 
 
(b)
commencing negotiations with any creditor for the rescheduling of any
indebtedness or any informal arrangement generally for the benefit of creditors;
   
 
 
(c)
any creditor attaching, taking possession of or distraining or executing
against, sequestrating, levying on, exercising rights of lien on or enforcing
security rights against or obtaining an order restraining the disposal of any
part of the person’s income or assets;
   
 
 
(d)
the service of a statutory demand under the Insolvency Act 1986;
       
(e)
the entry of any judgment, order or award which remains unsatisfied or whose
terms are not complied with for 5 days (except whilst any appeal is pending);
   
 
 
(f)
being unable to pay debts as they fall due; or
       
(g)
being deemed insolvent under the Insolvency Act 1986.

 
LLP:
A Limited Liability Partnership incorporated and registered under the Limited
Liability Partnerships Act 2000.
   
Maximum Terms of Payment:
The maximum period of credit to be extended by the Customer to a Debtor.
   
Minimum Retention:
(Applicable to Non-Recourse Invoice Discounting only)  The amount of a Covered
Debt for which Barclays will not accept the Credit Risk.

 

Non-notifiable Debt: A Debt assigned to Barclays which should not be Notified
until Barclays tells the Customer including:      
(i)
Debts due by Debtors who are Associates, not contracting in the course of a
business and Debts due by Debtors who are private individuals;
       
(ii)
Debts providing for immediate payment on completion of the Contract of Sale or
in a currency other than Sterling or a Permitted Currency or regulated by the
Consumer Credit Act 2006;
       
(iii)
Debts which are due by Debtors who are Insolvent; and
       
(iv)
any other Debts that Barclays tells the Customer.

 
Notification, Notify and Notified:
The specific assignment of a Debt or informing Barclays of the issue of a credit
note or any Dilutions.
   
Notified Value:
The amount of a Debt or credit note Notified by the Customer.
   
NRCID Site:
https://www.barclaysnonrecoursecid.com
   
Obligations:
Any liability owed by the Customer to Barclays or any other company in the
Barclays group including losses and contingent liabilities whether or not
arising out of the Agreement, including liability as a Debtor for any Debt
assigned to Barclays by any of the Customer’s suppliers or as a guarantor of
another customer of Barclays.
   
Outstanding:
Wholly or partly unpaid.
   
Overdue:
A Debt which is Outstanding more than 60 days after its Due Date.
   
Personal Information:
Personal data and financial information about an individual.
   
Prime Debtor Restriction:
The maximum amount of all Outstanding Approved Debts or (in the case of a
Non-Recourse Factoring Facility) Approved and Covered Debts due by a Debtor
which is eligible for an Early Payment.
   
Recourse:
Barclays’ right to require the Customer to repay Early Payments.
   
Related Rights:
The Customer’s rights under a Contract of Sale, the benefit of an insurance
policy and security to which the Customer is entitled and the Customer’s right
to documents evidencing the Debt and the Contract of Sale and to all Returned
Goods.
   
Remittance:
Any form of payment that is tendered towards discharge of a Debt including
monies recovered under a policy of credit insurance, a refund of the Value Added
Tax element of a Debt and any dividend payable in respect of a Debt.
   
Reserve:
A retention applied by Barclays to cover Dilutions and/or Obligations and/or any
event or circumstance, agreement or right, the effect of which may restrict the
amount which may be payable in relation to the purchase price of Debts.

 
 
SF800 – Standard Terms (2009)
25

 

--------------------------------------------------------------------------------

 
 
Returned Goods:
Any goods relating to a Debt which are rejected or returned by a Debtor.
   
Scottish Debts:
A Debt due by a Debtor domiciled in Scotland or arising under a Contract of Sale
governed by Scots law.
   
Security:
Any mortgage, charge, assignment, pledge, lien, guarantee or other security
interest.
   
Settlement Discount:
A discount for prompt payment within no more than 14 days of invoice date not
exceeding 5% of the Debt.
   
Specified Account:
The bank account(s) specified by Barclays into which the Customer must pay all
Remittances.
   
Termination Events:
The events listed in Standard Term 22.2.
   
UK:
The United Kingdom of Great Britain and Northern Ireland but excluding the
Channel Islands and the Isle of Man.
   
Unapproved Debt:
A Debt which is not eligible for an Early Payment.

 
Value:
(xx)
For payments made by BACS or CHAPS, the date the Remittance is credited to
Barclays’ account.
       
(xxi)
For payments made by any other method and payments made by BACS or CHAPS in
currencies other than Sterling, 3 Banking Days after Barclays receives value in
its account.

 
 
SF800 – Standard Terms (2009)
26

 

--------------------------------------------------------------------------------

 
 
Barclays’ Pricing Schedule
 
Additional service
 
Charge
Review and increase of the Early Payment Ceiling
 
Minimum of 0.5% of Early Payment Ceiling plus VAT
Changes to the facility requested by the Customer
 
Minimum of 0.5% of Early Payment Ceiling plus VAT
Renewal Fee
 
Minimum of 0.5% of Early Payment Ceiling plus VAT
Additional copies of Customer reports/statements
 
Between £5 and £25 plus VAT per report depending on frequency and type
Faxing reports
 
Minimum £5 plus VAT per report
Manual administration of same day payments
 
1% of value, minimum £100 plus VAT
Additional audit and visit costs
 
Minimum £500 plus VAT per day
Same day payments (including CHAPS)
 
£25 (not subject to VAT)
Letters to the Customer’s advisors eg. auditors, solicitors and other third
parties
 
Minimum £25 plus VAT
Additional telephone Debt verification activity
 
£5-£10 plus VAT per debtor
Mid month Recourse adjustment
 
1% of additional funding, minimum £100 plus VAT
Additional copies of legal agreements
 
£50 plus VAT per copy
Registration of Security at Companies House
 
Minimum £175 plus VAT
Registration of Agreement in Register of Assignments of Book Debts
 
Minimum £150 plus VAT
Renewal of registration of Agreement in Register of Assignments of Book Debts
 
Minimum £150 plus VAT

 
Specified Account Services
 
Charge
Auto trf dr hse
 
£0.15
Same day debits
 
£0.54
Debit entries
 
£0.54
Barclays remittance cr
 
£0.75
Non-Barclays remittance cr
 
£0.75
House/Other credit
 
£0.75
Automated credit
 
£0.15
Same day credit
 
£0.75
Cash paid in (h/a/c)
 
£0.50 per £100
Cash paid out (h/a/c)
 
£0.57 per £100
Cheques paid in (h/a)
 
£0.25
Cash exchange (h/a)
 
£1.65 per £100
Cheques in encoded
 
£0.25
BACS entries
 
£0.20
BACS file chg
 
£3.00
Statements duplicate (duplicated as extra copies at time of run)
 
£0.95
Statements bch post
 
£0.95
Unpaids in (h/a)
 
£2.00

 
 
SF800 – Standard Terms (2009)
27

 

--------------------------------------------------------------------------------

 
 
 